Citation Nr: 1208279	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-43 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder and claimed symptoms of depression, adapting problems, memory loss, and sleep problems.  

The Veteran provided testimony before a Decision Review Officer (DRO) in May 2010, and before the undersigned at the RO in December 2011.  A transcript of each hearing is of record.  

In December 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran stated that he began VA mental health treatment in the late 1990s and that he continued to receive such treatment.  He stated that his last appointment was in November 2011 and that he had an appointment scheduled in December 2011.  The only VA treatment records in the claims file are dated between June 2003 and July 2007 and there are three VA examinations dated in September 2007, January 2008, and March 2011.  

The Veteran also submitted a statement from his VA doctor, Dr. S.S., who stated that she has treated the Veteran since 2007.  Records of such treatment have not been associated with the claims file.  No records have been uploaded to the Virtual VA system. 

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.

Dr. S.S. reported that she had diagnosed PTSD due to combat experiences during Operation Desert Storm.  The record shows however, that the Veteran did not arrive in the Southwest Theater of Operations until August 1991; almost six months after the cease fire that ended combat.  Nevertheless, the RO reported that it had conceded one stressor, this appears to relate to the Veteran's report of seeing dead bodies in Kuwait, but it is not entirely clear.  The record does not include the supporting evidence of stressor that was conceded.   The Veteran has reported numerous other stressors unrelated to combat, but there is no evidence that he has been diagnosed as having PTSD due to these stressors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the supporting evidence of the Veteran's report of seeing dead bodies during his service in the Southwest Theater of Operations, or other stressor that was conceded.

2.  Obtain all outstanding VA treatment records relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, for the period from 1995 to the present.  

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


